Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of group I, (claims 1-6 and 8-14) in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that the special technical feature is not found in Rahman et al. 5962183.  This is not found persuasive because a photoresist composition combined with a chelating resin in the form of an ion exchange resins is taught.  While the photoresist is separated from the ion exchange resin before coating and use, the combination is taught.  The examiner also points to the references applied below in the 102 or 103 rejections to support the position that any technical feature uniting the groups does not make a contribution over the prior art.
The requirement is still deemed proper, in incorporated by reference and is therefore made FINAL.
Claims 16-17and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2021.

The disclosure is objected to because of the following informalities: in examples 1,B and D, The acrylic acid added should be polyacrylic acid as the additive is a resin/polymer.  
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for positive resists including a film forming polymer and sensitizer and negative resists including a film forming polymer, polymerizable monomer and sensitizer/photoinitiator, does not reasonably provide enablement for embodiments lacking these components.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Positive resists require a sensitizer and a film forming polymer reactive with the sensitizer (naphthoquinone diazide) to be photosensitive and change solubility of the exposed areas in the developer solution [0004,0059]
Negative resists including a film forming polymer, polymerizable monomer and sensitizer/photoinitiator to be photosensitive and change solubility of the exposed areas in the developer solution [0004,0066]

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “base material” language does not clearly identify the necessary components to render the photoresist photosensitive and able to undergo a change in solubility upon exposure.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Rahman et al. 5962183.
Rahman et al. 5962183 in examples 1 combined polymeric ion exchange resin beads with a photoresist (7/25-63). This is also discussed at 5/3-10.
.
Claims 1-4,6, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takahashi et al. 6737212.
Takahashi et al. 6737212 combines 100 parts of a novolak resin, a methylmethacrylate, t-butylmethacrylate and acrylic acid copolymer (ratio 189g:81g:30g) with an acid value of 80 mgKOH/g and MW of 15K, and a naphthoquinone diazide sensitizer, and a surfactant in PGMEA (solvent) (22/65-23/15 and 14/40-54).  
	The acrylic acid has a carboxylic acid group (-COOH) which is a chelating agent among those discussed in the prepub of the instant specification at [0037]. 
Note that claims 10-14 do not require the resist be a negative resist to meet the claim due to the “in a case that the photoresist composition is the negative photoresist composition” language.

Claims 1,2,4-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Niki et al. 5658706.
Niki et al. 5658706 teaches in example I-1, the combination of polymer A-1 which is a copolymer of hydroxystyrene/t-butoxycarbonylmethylstyrene, combined with a photoacid generator (B-1), tri-n-butylamine (C-1) and poly-hydroxystyrene (D-1) in ethylcellosolve acetate (ECA) (table 4, col 23/24). Example II-9, the combination of polymer A-1 which is a copolymer of hydroxystyrene/t-butoxycarbonylmethylstyrene, combined with a photoacid generator (B-1), poly(4-vinylpyrridine) (C-12) and poly-hydroxystyrene (D-5) in ethylcellosolve acetate (ECA) 
Note that claims 10-14 do not require the resist be a negative resist to meet the claim due to the “in a case that the photoresist composition is the negative photoresist composition” language.

Claims 1-3 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Day et al. 4477552.
Day et al. 4477552 in examples 2-4 combines poly(2-vinylpyridine) with the vinylacetate homopolymer, 88% hydrolyzed polyvinylalcohol, a green pigment, a diazo sensitized novolak resin (P1004) in water of example 1 (4/23-5/35). 
Note that claims 10-14 do not require the resist be a negative resist to meet the claim due to the “in a case that the photoresist composition is the negative photoresist composition” language.

Claims 1, 4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Honda et al. 5446125
Honda et al. 5446125 teaches a novolak resin combined with solvents and a chelate resin of styrene-divinylbenzene with iminodiacetic acid pendant/side groups and a styrene-divinylbenzene sulfonate ion exchange resin in example 1 (9/65-10/27). The use of chelate resins including iminodicarboxylic acid derivatized poly(chlorostyrene), 2,5-.
Claims 1-4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Matsumoto et al. 4172724.
Matsumoto et al. 4172724 in example 18 forms a photosensitive composition including polyvinylpyrrolidone, polyvinylimidazole, iodoform and dioxane (solvent) (10/31-54). Example 20 forms a photosensitive composition including polyvinylpyridine, polyvinylbenzoxazole, idodform and dioxane (solvent) (11/7-27). Useful polymers used in the invention are: polystyrene, poly-p-methyl styrene, poly-.alpha.-methyl styrene, poly-p-divinyl benzene, poly-2,5-dichlorostyrene, styrene-acrylonitrile copolymer, styrene-divinyl benzene copolymer, styrene-butadiene copolymer, styrene-maleic anhydride copolymer, styrene-vinylidene chloride copolymer, styrene-acrylate-acrylamide copolymer, styrene-unsaturated polyester copolymer, styrene-glycidylmethacrylate copolymer, halogenated styrene polymer, styrenated oil, the mixture of polystyrene/styrene-butadiene copolymer, ABS resin, polyvinyl anisole, polyvinyl aniline, polyvinyl benzoate, polyvinyl stilbene, polyvinyl hydroquinone, poly-.alpha.,.beta.-vinyl naphthalene, polyacenaphthylene, polyvinyl anthracene, polyvinyl phenanthrene, polyvinyl pyrene, polyvinyl pyridine, polyvinyl pyrollidone, poly-N-vinyl phthalimide, polyvinyl indene, polyvinyl fluorene, polyvinyl furan, polyvinyl benzofuran, polyvinyl indole, polyvinyl indoline, polyvinyl oxazole, polyvinyl benzoxazole, polyvinyl thiazole, polyvinyl benzothiazole, polyvinyl thiophene, polyvinyl imidazole, polyvinyl pyrrole, polyvinyl pyrazole, polyvinyl triazole, polyvinyl tetrazole, polyvinyl benzimidazole, polyvinyl quinoline, polyvinyl dibenzofuran, polyvinyl thiazine, polyvinyl pyridazine, polyvinyl pyrimidine, polyvinyl pyrazine, polyvinyl 
Claims 1-6,10,11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Savariar-Hauck et al. 20110223540.
Savariar-Hauck et al. 20110223540 teaches a negative resist including a styrene/methylmethacrylate/methacrylic acid co-polymer, an acrylic resin, crystal violet, urethane acrylate, phenylamino diacetic acid, triazine photoinitiator and solvents (table 4, page 

Claims 1-4,6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Conrad 5391458.
Conrad 5391458 teaches a photoresist composition including methylmethacrylae.n-butylacrylate,styrene/methacrylic acid (polymer A), styrene/acrylic acid (polymer B), ethoxylated TMPTA, neopentyl glycol propoxylated diacrylate, TMPTA, benzophenopne, chlorothioxanthone, ethyl p-dimethylamino benzoate, leuco dyes, adhesion promoters, stabilizers and surfactants (table in column 5). 
Claim 1-2 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. 4172724.
It would have been obvious to one skilled in the art to modify the cited examples by replacing one of the polymers with polyvinylquinoline. 
Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Savariar-Hauck et al. 20110223540.
It would have been obvious to modify the cited composition by replacing at least a portion of the triazine photoinitiator with benzophenone or acetophenone based upon the disclosure at [0053,0078-0080] and/or to replace at least a portion of the urethane acrylate with pentaerythritol tetracrylate, dipentaerythritol pentacrylate and dipentaerythritol hexacrylate [0149-0151].

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Savariar-Hauck et al. 20110223540, in view of Sun CN 102830589.
Sun CN 102830589 describes photoresists including alkali soluble resins.  Useful photoinitiators including nitroaniline, anthraquinone, benzophenone and N-acetyl-4-nitro-napthylamine.  Useful acrylates monomers including dipentaerythtritol pentaacrylate, dipentaerythtritol hexacrylate, or urethane acrylates or ethoxylated pentaerythritol tetraacrylate.  Useful polymerization inhibitors include hydroquinone, 2-sec-butyl-4,6-dinitro-phenol, tert-butyl catechol, 2,5-di-tert-butyl –hydroquinone (abstract and machine translation at page 5/6). Other additives include pigment, dispersal agent, leveling agent, defoaming agent or other auxillary agents. 
It would have been obvious to modify the cited composition by replacing at least a portion of the triazine photoiniator in the example of Savariar-Hauck et al. 20110223540 with nitroaniline, anthraquinone, benzophenone and N-acetyl-4-nitro-napthylamine based upon the equivalence of these at [0053,0078-0080] of Savariar-Hauck et al. and the abstract and underlying text of Sun CN 102830589,  to add replace at least a portion of the urethane acrylate with pentaerythritol tetracrylate, dipentaerythritol pentacrylate and dipentaerythritol hexacrylate [0149-0151] and the abstract and underlying text of Sun CN 102830589 and/or add thermal polymerization inhibitors such as hydroquinone, 2-sec-butyl-4,6-dinitro-phenol, tert-butyl catechol, 2,5-di-tert-butyl –hydroquinone to prevent premature polymerization based the abstract and underlying text of Sun CN 102830589.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curtis 5445916 teaches polyvinyl alcohol derivatized with hydroxyquinoline.
	Akiyama et al. JP 60-090202 establishes that poly-vinyl-8-hydroxyquinoline polymers are known to chelate metals including Cu, U, Ga, or Fe (abstract). 
Ushirogouchi et al. 5691101 teaches reducing the amount of metal ions in the photoresist (13/35-59)
Stahlhofen et al. 5070001 teaches the combination of a polyacetal, a triazine photoinitiator, a novolak resin, a chalcone, crystal violet and solvents in example 1 (8/12-24). Alkali soluble polymers include copolymers of vinylacetate/crotonic acid and methylmethacrylate/methacrylic acid (4/18-33). Useful water soluble polymers include polyacrylates and polyvinyl pyrrolidones (4/34-47). Useful monomers are disclosed (4/60-5/5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 4, 2022